EXHIBIT 10.34


August 18, 2010
 
Melissa A. Waterhouse
PO Box 769
Philmont, New York 12565
 
American Bio Medica Corporation (the "Company") considers it essential to the
best interests of its shareholders to attract top executives and to foster the
continuous employment of key management personnel. In this connection, the Board
of Directors of the Company (the "Board") recognizes that the possibility of a
change of control may exist and that such possibility, and the uncertainty and
questions, which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
shareholders.
 
The Board has determined that appropriate steps should be taken to ensure the
continuity of management and to foster objectivity in the face of potentially
disturbing circumstances arising from the possibility of a change of control of
the Company, although no such change is now contemplated. In order to induce you
to remain in the employ of the Company and in consideration of your further
services to the Company, the Company agrees that effective as of August 18,
2010, you shall receive the severance benefits from the Company, set forth in
this letter agreement ("Agreement") in the event you Separate from Service with
the Company as a result of termination under the circumstances defined below, or
subsequent to a Change of Control of the Company under the circumstances
described below. This Agreement supersedes and replaces any prior agreements
and/or policies related to severance benefits payable to you following
termination or a Change of Control of the Company.
 
Severance
In the unlikely event that ABMC elects to terminate your employment for anything
other than cause, you will receive severance pay equal to six (6) months of your
current base salary at the time of separation, with continuation of all medical
benefits during the six-month period at ABMC’s expense.  Cause shall be defined
as (1) death, (2) commission of a felony (3) acts of dishonesty, fraud or
malfeasance in connection with your service on behalf of the Company,  (4) gross
dereliction of duty; willful failure to carry out any lawful directive of the
Chief Executive Officer or the Board of Directors, or material violations of
Company policies which continue after the Company has provided Employee with
written notice thereof and a period of thirty (30) days to cure such action or
misconduct or (5) disability of a period of more than six (6) months). The
severance payment will be made under the then current pay cycle, each pay
period, during the six (6) months, subject to all customary withholdings.
Additionally, you may resign your position and elect to exercise this severance
provision at your option under the following circumstances:
If you are required to relocate by the Company or its Board of Directors more
than 50 miles from the Company’s New York facility as a condition of continued
employment
 
 
 

--------------------------------------------------------------------------------

 
 
A substantial change in responsibilities normally assumed by a Vice President,
Chief Compliance Officer and Corporate Secretary at the direction of the Company
or its Board of Directors (i.e. demotion)
You are asked to commit or conceal the commitment of any illegal act by any
officer or member of the board of directors of the Company
 
Change in Control
 
If there is a Change in Control (defined below) of ABMC, you may elect to resign
your position and receive a lump sum severance payment equal to one (1) time
your annual base salary (“CIC Payment”). If you elect to resign, ABMC will pay
you the CIC Payment within thirty (30) days after you make your election, which
election must be in writing and received by ABMC’s Board of Directors within ten
(10) days after a Change in Control.  In the event you continue employment with
ABMC or any successor to ABMC following a Change in Control or fail to make an
election within ten (10) days after a Change in Control, you will not be
entitled to receive the CIC Payment.


Change in Control is defined as follows:
(i)           the approval by shareholders of ABMC of a merger or consolidation
of ABMC with any other corporation, other than a merger or consolidation which
would result in the voting securities of ABMC outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
ABMC or such surviving entity outstanding immediately after such merger or
consolidation; or
(ii)           the approval by the shareholders of ABMC of a plan of complete
liquidation of ABMC or an agreement for the sale or disposition by ABMC of all
or substantially all of ABMC’s assets.


Sincerely,


/s/ Stan Cipkowski
 
Stan Cipkowski
Chief Executive Officer & Director
By order of the American Bio Medica Corporation Board of Directors
 
Accepted this 18th day of August 2010:
 
/s/ Melissa A. Waterhouse
 
Melissa A. Waterhouse

 
 
 

--------------------------------------------------------------------------------

 